DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 41-47, 50, 53-66 and 84 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-47, 50, 53-66 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (US 2013/0277199) in view of Wang et al (US 2015/0353385) and Hoek et al (US 2008/0237126) 
Summers teaches a membrane distillation system (details as claimed in Fig. 4, copied herein)  in which the membrane is solar-heated, and is made of polymer such as PTFE coated with solar absorbing materials (abstract, figures, page 101). Polymer includes hydrophilic polymer. Photosensitive materials include metal.
Claims 41 and 84, 84 being narrower: Summers teaches the membrane sweeping-gas (air gap) distillation as claimed in these claims. All parts are properly identified in the figure. Summers does not teach nanomaterials in the hydrophilic layer 


    PNG
    media_image1.png
    616
    712
    media_image1.png
    Greyscale

Wang teaches a membrane distillation system wherein the membrane is microporous (from the range of pore size and description in [0035]), and pore size includes the range in claim 45. Materials are as claimed in claims 43, 53-59, and 62: see polymers in [0033] and [0034], which include hydrophilic and hydrophobic polymers; nanomaterials in [0032-32]. Vaporization is using solar energy as depicted and described. Nanomaterials are coated [0051]. Includes hydrophilic and hydrophobic [0051]. Wang teaches that the photothermal particles convert light energy to heat 
Summers teach the hydrophilic or black coating as facing the light (feed side). Wang teaches the nanoparticle side as facing the feed water [0035]. Thus both references teach the hydrophilic side of the membrane as on feed side.
Claim 41: porous membrane having a photo-thermal compositions of nanomaterials: see above
Claim 42: material worked upon, not patentable
Claim 43, 53, 59, 62: polymers: see page 3 of Wang. Summers teaches PTFE, cellulose, etc. as well.
Claim 44: microporous or microfiltration – Summsers introduction.
Claim 45: pore sizes: defined by microfiltration.
Claim 46: entire surface is implied.
Claim 47: surface temperature is operational limitation.
Claim 50: functional language.
Claim 54-56: all nanoparticles are taught by Wang. Carbon based: [0048].
Claim 57: array – coating would form an array; applicant has no further definition for this array.
Claim 58, 60, 65: coating in both Wang and Summers.
Claims 61, 63, 64, 66: coating, embedded and cross-linked: cross-linking causes embedment; Coating is taught by both Summers and Wang. Regarding 
Regarding aligning nanoparticles in the polymer coating and cross-linking, this is also a well-known feature, as taught by Hoek. Hoek teaches using nanoparticles such as carbon nanoparticles in a coating layer with polymers such as acrylics, and cross-linked. See abstract, and under nanocomposite support structure, [0047]. It would have been obvious to one of ordinary skill to use the teaching of Hoek for the missing details of how to make the photo-thermal surface in Summers, etc. Additionally, one would also be motivated to use the teachings of Hoek to make a more robust membrane with significantly more mechanical strength and compaction resistance.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777